Exhibit 10.2

 

Energy Focus, Inc.

 

2008 Stock Incentive Plan

 

Notice of Stock Option Grant

 

You have been granted the following Option to purchase Common Stock of Energy
Focus, Inc. (the “Company”) under the Company’s 2008 Stock Incentive Plan as
amended (the “Plan”):

 

 

Name of Optionee: 

_____________

        Number of Option Shares Granted:  _____________         Type of Option:

□ Incentive Stock Option
□ Nonstatutory Stock Option

        Exercise Price Per Share: $ _____         Grant Date: 
___________________         Vesting Commencement Date: ________________________
       

Vesting Schedule:

__________________________

       

Expiration Date:

__________________________

 



 



 

 

Energy Focus, Inc.

Notice of Stock Option Grant

 

 
-1-

--------------------------------------------------------------------------------

 

 

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement, both of which are
attached to and made a part of this document.

 

OPTIONEE:

Energy Focus, Inc.

 

 

 

 

__________________________

By: __________________________

Optionee’s Signature

   

Title: _________________________

__________________________

 

Optionee’s Printed Name

 

 

Energy Focus, Inc.

Notice of Stock Option Grant

 

 
-2-

--------------------------------------------------------------------------------

 

 

ENERGY FOCUS, INC.

2008 STOCK INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 



Tax Treatment

This Option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code or a nonstatutory option, as provided in the Notice of
Stock Option Grant. Even if this Option is designated as an incentive stock
option, it shall be deemed to be a nonstatutory option to the extent required by
the $100,000 annual limitation under Section 422(d) of the Internal Revenue
Code.

   

Vesting

This Option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant. This Option will in no event become exercisable for additional
shares after your Service has terminated for any reason.

   

Term

This Option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the Notice of Stock Option Grant (fifth anniversary for a more than 10%
stockholder as provided under the Plan if this is an incentive stock option).
This Option may expire earlier if your Service terminates, as described below.

   

Regular Termination

If your Service terminates for any reason except death or “Total and Permanent
Disability” (as defined in the Plan), then this Option will expire at the close
of business at Company headquarters on the date three (3) months after the date
your Service terminates (or, if earlier, the Expiration Date). The Company has
discretion to determine when your Service terminates for all purposes of the
Plan and its determinations are conclusive and binding on all persons.

   

Death

If you die, then this Option will expire at the close of business at Company
headquarters on the date six (6) months after the date your Service terminates
(or, if earlier, the Expiration Date). During that period of up to six (6)
months, your estate or heirs may exercise the Option.

   

Disability

If your Service terminates because of your Total and Permanent Disability, then
this Option will expire at the close of business at Company headquarters on the
date six (6) months after the date your Service terminates (or, if earlier, the
Expiration Date).



 

Energy Focus, Inc.

Notice of Stock Option Grant

 

 
-3-

--------------------------------------------------------------------------------

 

 



Leaves of Absence

For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

   

Restrictions on Exercise

The Company will not permit you to exercise this Option if the issuance of
shares at that time would violate any law or regulation. The inability of the
Company to obtain approval from any regulatory body having authority deemed by
the Company to be necessary to the lawful issuance and sale of the Company stock
pursuant to this Option shall relieve the Company of any liability with respect
to the non-issuance or sale of the Company stock as to which such approval shall
not have been obtained. However, the Company shall use its best efforts to
obtain such approval.

   

Notice of Exercise

When you wish to exercise this Option you must notify the Company by completing
the attached “Notice of Exercise of Stock Option” form and filing it with the
Finance Department of the Company. You notice must specify how many shares you
wish to purchase. Your notice must also specify how your shares should be
registered. The notice will be effective when it is received by the Company. If
someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.



 

Energy Focus, Inc.

Notice of Stock Option Grant

 

 
-4-

--------------------------------------------------------------------------------

 

 



Form of Payment

When you submit your notice of exercise, you must include payment of the Option
exercise price for the shares you are purchasing. Payment may be made in the
following form(s):

     

●     Your personal check, a cashier’s check or a money order.

     

●     Certificates for shares of Company stock that you own, along with any
forms needed to affect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize a compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes.

     

●     By delivering on a form approved by the Committee of an irrevocable
direction to a securities broker approved by the Company to sell all or part of
your Option shares and to deliver to the Company from the sale proceeds in an
amount sufficient to pay the Option exercise price and any withholding taxes.
The balance of the sale proceeds, if any, will be delivered to you. The
directions must be given by signing a special “Notice of Exercise” form provided
by the Company.

     

●     Irrevocable directions to a securities broker or lender approved by the
Company to pledge Option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the Option exercise
price and any withholding taxes. The directions must be given by signing a
special “Notice of Exercise” form provided by the Company.

     

Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Company in its sole discretion.

   

Withholding Taxes and Stock Withholding

You will not be allowed to exercise this Option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the Option exercise. These arrangements may include withholding shares
of Company stock that otherwise would be issued to you when you exercise this
Option. The value of these shares, determined as of the effective date of the
Option exercise, will be applied to the withholding taxes.



 

Energy Focus, Inc.

Notice of Stock Option Grant

 

 
-5-

--------------------------------------------------------------------------------

 

 



Restrictions on Resale

By signing this Agreement, you agree not to sell any Option shares at a time
when applicable laws, Company policies or an agreement between the Company and
its underwriters prohibit a sale. This restriction will apply as long as you are
an employee, consultant or director of the Company or a subsidiary of the
Company.

   

Transfer of Option

In general, only you can exercise this Option prior to your death. You cannot
transfer or assign this Option, other than as designated by you by will or by
the laws of descent and distribution, except as provided below. For instance,
you may not sell this Option or use it as security for a loan. If you attempt to
do any of these things, this Option will immediately become invalid. You may in
any event dispose of this Option in your will. Regardless of any marital
property settlement agreement, the Company is not obligated to honor a notice of
exercise from your former spouse, nor is the Company obligated to recognize your
former spouse’s interest in your Option in any other way.

 

However, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the “Committee” (as defined in the Plan) may,
in its sole discretion, allow you to transfer this Option as a gift to one or
more family members. For purposes of this Agreement, “family member” means a
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law or sister-in-law
(including adoptive relationships), any individual sharing your household (other
than a tenant or employee), a trust in which one or more of these individuals
have more than 50% of the beneficial interest, a foundation in which you or one
or more of these persons control the management of assets, and any entity in
which you or one or more of these persons own more than 50% of the voting
interest.

 

In addition, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this option to your spouse or former spouse pursuant to a
domestic relations order in settlement of marital property rights.

 

The Committee will allow you to transfer this Option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement.



 

Energy Focus, Inc.

Notice of Stock Option Grant

 

 
-6-

--------------------------------------------------------------------------------

 

 



Retention Rights

Neither your Option nor this Agreement gives you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.

   

Change in Control

The Options subject to this Agreement shall become exercisable in the event that
both of the following events have occurred: (i) a Change in Control occurs with
respect to the Company as defined by the Plan; and (ii) The Board has determined
to activate the triggering of acceleration upon the occurrence of a Change in
Control.

   

Stockholder Rights

You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this Option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
Option, except as described in the Plan.

   

Adjustments

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this Option and the exercise price per
share may be adjusted pursuant to the Plan.

   

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware without regard to their choice-of-law provisions.

   

The Plan and Other Agreements

The Company adopted the Plan on May 6, 2008 and amended it on November 19, 2008,
February 25, 2010 and May 8, 2012. The Plan as amended is referred to as the
“Plan”. The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms in the Stock Option Agreement shall have the meanings assigned
to them in the Plan. This Agreement and the Plan constitute the entire
understanding between you and the Company regarding this Option. Any prior
agreements, commitments or negotiations concerning this Option are superseded.
This Agreement may be amended only by another written agreement, signed by both
parties.



 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

Energy Focus, Inc.

Notice of Stock Option Grant

 

 
-7-

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

NOTICE OF EXERCISE

 

To:

Energy Focus, Inc.

Attn:

Chief Financial Officer

Subject:

Notice of Intention to Exercise Stock Option

 

This is official notice that the undersigned ("Optionee") intends to exercise
Optionee's option to purchase __________ shares of Energy Focus, Inc. Common
Stock, under and pursuant to the Company's 2008 Stock Incentive Plan, as
amended, and the Stock Option Agreement dated ________________________ as
follows:

 

GrantNumber:

________________________________

    Number of Shares:

________________________________

    Date of Purchase:

________________________________

    Total Purchase Price:

________________________________

    Social Security No.:

________________________________

  

The shares should be issued as follows:

 

 

Name:

________________________________

        Address:

________________________________________________________________

 



Energy Focus, Inc.

Notice of Stock Option Grant

 

 

-8-

 